           Case 1:20-cv-04922 Document 2 Filed 06/26/20 Page 1 of 2
IH-32                                                                                Rev: 2014-1



                        United States District Court
                                            for the
                     Southern District of New York
                              Related Case Statement
                              Full Caption of Later Filed Case:




Billybey Marina Services, LLC
                  Plaintiff                                        Case Number


                                                                 20-cv-04922
                    VS.


Bouchard Transportation Co., Inc., et al




                 Defendant

                              Full Caption of Earlier Filed Case:
               (including in bankruptcy appeals the relevant adversary proceeding)




Wells Fargo Bank, N.A.
                  Plaintiff                                        Case Number


                                                                  20-cv-04695
                    VS.


Bouchard Transportation Co., Inc., et al.




                 Defendant




                                             Page 1
              Case 1:20-cv-04922 Document 2 Filed 06/26/20 Page 2 of 2
IH-32                                                                                         Rev: 2014-1



Status of Earlier Filed Case:
                          (If so, set forth the procedure which resulted in closure, e.g., voluntary
             Closed       dismissal, settlement, court decision. Also, state whether there is an appeal
                          pending.)

             Open         (If so, set forth procedural status and summarize any court rulings.)

The Earlier Filed Case, Wells Fargo v. Bouchard, was filed on June 18, 2020. The defendants have not yet
answered. There has been a motion to intervene filed on June 22, 2020 in that proceeding by McAllister Towing
entities, which claim that they have in rem claims against Bouchard's vessels for tug and towage services. The
only ruling to date has involved the granting of Wells Fargo's motion for the issuance of warrants of arrest of
two vessels, the MN EVENING STAR and the BARGE B. No. 250, which have been named as in rem
defendants in the case, and the appointment of a substitute custodian for the vessels in place of the U.S.
Marshal.


Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
In the Earlier File Case, Wells Fargo alleges it entered into a loan agreement with the
defendant, Bouchard, which was secured by mortgages on the two vessels named in the
Complaint, the MN EVENING STAR and the BARGE B. No. 250. Wells Fargo alleges that
Bouchard has defaulted on the loan, and now seeks to foreclose on the M/V EVENING
STAR and the BARGE B . No. 250.

Billybey Marina Services, LLC has provided dockage services for a number of Bouchard's
vessels, including the M/V EVENING STAR and the BARGE B. No. 250. Bouchard has
failed to pay for these dockage services, which has required Billybey to file suit to collect
these charges which total $617,606. Bouchard's failure to pay for dockage services gives
rise to maritime liens in favor of Billybey against the vessels to which the services were
provided.

Billybey believes that its case is related to the Earlier Filed Case because: (1) the same
defendant, Bouchard Transportation Services Co., Inc. is involved in both cases; (2) the
same property is involved insofar as two of the vessels against which Billybey has maritime
liens are named in rem by Wells Fargo and have been arrested by Wells Fargo; (3) there are
overlapping interests in the vessels, because the court will have to decide the distribution of
sales proceeds among Wells Fargo, McAllister and Billybey; and, (4) it will be more efficient
for one judge to rule upon these competing interests in the vessels.




Signature:
                        /s/ Christopher Raleigh                          Date:   June 25, 2020
              Cozen O'Connor, P.C.
Firm:


                                                 Page 2
